Citation Nr: 1025955	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-26 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to service connection for asthma secondary to 
hemorrhagic fever.

2. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) secondary to hemorrhagic fever.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL	

Appellant




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from October 1956 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which, in 
pertinent part, denied service connection for asthma and chronic 
obstructive pulmonary disease (claimed as emphysema), including 
as secondary to the service-connected residuals of hemorrhagic 
fever with urinary abnormality.  In April 2010, the Veteran 
testified at a hearing at the RO before the undersigned Veterans 
Law Judge.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran contends, based on statements reportedly made by his 
physician, Dr. Marquina, that his current COPD and asthma 
resulted from hemorrhagic fever for which he was treated in 
service.  The Board finds that additional development is needed 
before it can adjudicate the Veteran's claims.

The record is clear that in June 1957, while stationed in Japan, 
the Veteran was treated for hemorrhagic fever.  A telegram sent 
to his parents, from the Adjutant General, advised that he was 
seriously ill and the prognosis was questionable.  

By November 1958 rating decision, the RO granted service 
connection for residuals of hemorrhagic fever with urinary 
abnormality.

VA treatment records show that in April 2002, the Veteran 
reported he stopped smoking 30 years ago.  In June 2002 he was 
seen for asthma.  The first notation of COPD was in 2004.  

In support of his claim, the Veteran submitted an opinion letter 
from Dr. Marquina, his private pulmonologist, dated in August 
2007, which essentially supports his claim.  In March 2009, a VA 
examiner reviewed the claims file, including Dr. Marquina's 
opinion, and provided an opinion contrary to the Veteran's claim.  

At the Travel Board hearing in April 2010, the Veteran testified 
that he was treated after service for recurrent issues from the 
hemorrhagic fever at the VA facility in Newark for approximately 
six years, beginning in approximately 1967.  It appears that VA 
has yet to make an attempt to obtain such records.  In that 
regard, the Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  As these records could be relevant 
to the Veteran's claims and are considered in the possession of 
VA adjudicators, a remand is necessary to obtain complete 
treatment records for the Veteran, regarding any residuals of 
hemorrhagic fever, from the Newark VA medical facility, dated in 
1967.  38 U.S.C.A. § 5103A(b),(c).  The Board acknowledges that 
the RO has already obtained a VA examination with opinion (cited 
above) regarding the Veteran's claims.  Thus, on remand, the 
RO/AMC will need to make a determination, after receiving any 
additional VA treatment records, whether another opinion is 
necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. Obtain complete treatment records for the 
Veteran from the Newark VA facility, 
pertaining to treatment for hemorrhagic fever 
residuals, beginning in 1967.  

2. Make a determination, after receiving any 
additional treatment records, whether another 
(or updated) medical opinion regarding the 
Veteran's claims is necessary.

3. Once the above-requested development has 
been completed, the Veteran's claims must be 
readjudicated.  If any claim remains denied, 
he and his representative must be provided 
with an appropriate supplemental statement of 
the case, as well as an opportunity to 
respond.  The case must then be returned to 
the Board for further appellate 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

